Title: To George Washington from Christopher Richmond, 8 April 1785
From: Richmond, Christopher
To: Washington, George



Sir
Annapolis [Md.] 8th April 1785

I had the honour of receiving your Letter of the 6th Instant, this day. In answer to that part of it relating to the depreciation on Continental Loan Office Certificates—I have to inform you, that the value of them is calculated from, and by, a table published by order of Congress; which commences the First day of September 1777 at par, and from that day, daily varying to the Eighteenth day of March 1780; when the Value of One hundred Continental, was Two Dollars and forty five Ninetieths of a Dollar—or Forty, for one, to this Table the Act of Assembly of Maryland directing its officers to liquidate Loan Office Certificates; both Continental and State, refers—I hope, I have been accurate in taking the Rates off the table abovementioned, for those belonging to you—however in the Manner you calculated

them by the monthly rates of Depreciation, it is very likely, there would be the difference mentioned in your Letter.
I most heartily wish, I could give an Account of a much larger Subscription for the opening Potowmack, than this District has afforded, or is likely to do. Enclosed is a Copy of the Subscription as it now stands, which I think would be considerably encreased, were not many persons detered from subscribing by their Fears of not being able to make good their Payments at the Times prescribed by the Acts of Assembly.
I have been lame for Eight Weeks past, so that I could not waite upon several Persons who I believe will subscribe. I will not neglect them when able to walk about. With the highest Respect I have the Honor to be Sir Your obedient hble servant

Chrisr Richmond

